Exhibit 10.37

KOSAN BIOSCIENCES INCORPORATED

STOCK OPTION GRANT NOTICE

2006 EQUITY INCENTIVE PLAN

Kosan Biosciences Incorporated (the “Company”), pursuant to its 2006 Equity
Incentive Plan (the “Plan”), hereby grants to Optionholder an option to purchase
the number of shares of the Company’s Common Stock set forth below. This option
is subject to all of the terms and conditions as set forth herein and in the
Stock Option Agreement, the Plan and the Notice of Exercise, all of which are
attached hereto and incorporated herein in their entirety. Capitalized terms not
otherwise defined herein shall have the meanings set forth in the Plan or the
Stock Option Agreement.

 

Optionholder:  

__________________________________

Date of Grant:  

__________________________________

Vesting Commencement Date:  

__________________________________

Number of Shares Subject to Option:  

__________________________________

Exercise Price (Per Share):  

__________________________________

Total Exercise Price:  

__________________________________

Expiration Date:  

__________________________________

 

Type of Grant:    Incentive Stock Option1    Nonstatutory Stock Option

 

Exercise Schedule:    Same as Vesting Schedule Vesting Schedule:   
___________________________________ Payment:    By one or a combination of the
following methods of payment (described in the Stock Option Agreement):    ¨   
Cash or check    ¨    Pursuant to a Regulation T Program (cashless exercise) if
the shares are publicly traded    ¨    Delivery of already-owned shares if the
shares are publicly traded    ¨    Net exercise

Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Stock Option Grant Notice, the
Stock Option Agreement and the Plan. Optionholder further acknowledges that as
of the Date of Grant, this Stock Option Grant Notice, the Stock Option Agreement
and the Plan set forth the entire understanding between Optionholder and the
Company regarding the acquisition of stock in the Company and supersede all
prior oral and written agreements on that subject with the exception of
(i) options previously granted and delivered to Optionholder under the Plan, and
(ii) the following agreements only:

 

OTHER AGREEMENTS:   
____________________________________________________________   
____________________________________________________________

--------------------------------------------------------------------------------

1 If this is an Incentive Stock Option, it (plus other outstanding Incentive
Stock Options) cannot be first exercisable for more than $100,000 in value
(measured by exercise price) in any calendar year. Any excess over $100,000 is a
Nonstatutory Stock Option.



--------------------------------------------------------------------------------

OPTIONHOLDER:   KOSAN BIOSCIENCES INCORPORATED

 

  By:  

 

Signature     Signature Date:  

 

  Title:  

 

Residence Address:  

 

  Date:  

 

 

   

ATTACHMENTS: Stock Option Agreement, 2006 Equity Incentive Plan and Notice of
Exercise



--------------------------------------------------------------------------------

STANDARD GRANT

KOSAN BIOSCIENCES INCORPORATED

2006 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

(INCENTIVE STOCK OPTION OR NONSTATUTORY STOCK OPTION)

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Stock
Option Agreement, Kosan Biosciences Incorporated (the “Company”) has granted you
an option under its 2006 Equity Incentive Plan (the “Plan”) to purchase the
number of shares of the Company’s Common Stock indicated in your Grant Notice at
the exercise price indicated in your Grant Notice. Defined terms not explicitly
defined in this Stock Option Agreement but defined in the Plan shall have the
same definitions as in the Plan.

The details of your option are as follows:

1. VESTING. Subject to the limitations contained herein, your option will vest
as provided in your Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service.

2. NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Common Stock
subject to your option and your exercise price per share referenced in your
Grant Notice may be adjusted from time to time for Capitalization Adjustments.

3. EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES. If you are an Employee
eligible for overtime compensation under the Fair Labor Standards Act of 1938,
as amended (i.e., a “Non-Exempt Employee”), you may not exercise your option
until you have completed at least six (6) months of Continuous Service measured
from the Date of Grant specified in your Grant Notice, notwithstanding any other
provision of your option.

4. METHOD OF PAYMENT. Payment of the exercise price is due in full upon exercise
of all or any part of your option. You may elect to make payment of the exercise
price in cash or by check or in any other manner permitted by your Grant Notice,
which may include one or more of the following:

(a) Bank draft or money order payable to the Company.

(b) In the Company’s sole discretion at the time your option is exercised and
provided that at the time of exercise the Common Stock is publicly traded and
quoted regularly in The Wall Street Journal, pursuant to a program developed
under Regulation T as promulgated by the Federal Reserve Board that, prior to
the issuance of Common Stock, results in either the receipt of cash (or check)
by the Company or the receipt of irrevocable instructions to pay the aggregate
exercise price to the Company from the sales proceeds.



--------------------------------------------------------------------------------

(c) In the Company’s sole discretion at the time your option is exercised and
provided that at the time of exercise the Common Stock is publicly traded and
quoted regularly in The Wall Street Journal, by delivery to the Company (either
by actual delivery or attestation) of already-owned shares of Common Stock
either that you have held for the period required to avoid a charge to the
Company’s reported earnings (generally six (6) months) or that you did not
acquire, directly or indirectly from the Company, that are owned free and clear
of any liens, claims, encumbrances or security interests, and that are valued at
Fair Market Value on the date of exercise. “Delivery” for these purposes, in the
sole discretion of the Company at the time you exercise your option, shall
include delivery to the Company of your attestation of ownership of such shares
of Common Stock in a form approved by the Company. Notwithstanding the
foregoing, you may not exercise your option by tender to the Company of Common
Stock to the extent such tender would violate the provisions of any law,
regulation or agreement restricting the redemption of the Company’s stock.

(d) By a “net exercise” arrangement pursuant to which the Company will reduce
the number of shares of Common Stock issued upon exercise of your option by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; provided, however, that the Company shall accept a
cash or other payment from you to the extent of any remaining balance of the
aggregate exercise price not satisfied by such reduction in the number of whole
shares to be issued; provided further, however, that shares of Common Stock will
no longer be outstanding under your option and will not be exercisable
thereafter to the extent that (1) shares are used to pay the exercise price
pursuant to the “net exercise,” (2) shares are delivered to you as a result of
such exercise, and (3) shares are withheld to satisfy tax withholding
obligations.

5. WHOLE SHARES. You may exercise your option only for whole shares of Common
Stock.

6. SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, you may not exercise your option unless the shares of Common Stock
issuable upon such exercise are then registered under the Securities Act or, if
such shares of Common Stock are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with other applicable laws and regulations governing your option, and you may
not exercise your option if the Company determines that such exercise would not
be in material compliance with such laws and regulations.

7. TERM. You may not exercise your option before the commencement or after the
expiration of its term. The term of your option commences on the Date of Grant
and expires upon the earliest of the following:

(a) three (3) months after the termination of your Continuous Service for any
reason other than your Disability or death, provided, however, that (i) if
during any part of such three (3) month period your option is not exercisable
solely because of the condition set forth in Section 6, your option shall not
expire until the earlier of the Expiration Date or until it shall have been
exercisable for an aggregate period of three (3) months after the termination of
your Continuous Service and (ii) if (x) you are a Non-Exempt Employee, (y) you
terminate your Continuous Service within six (6) months after the Date of Grant
specified in your Grant Notice,



--------------------------------------------------------------------------------

and (z) you have vested in a portion of your option at the time of your
termination of Continuous Service, your option shall not expire until the
earlier of (A) the later of the date that is seven (7) months after the Date of
Grant specified in your Grant Notice or the date that is three (3) months after
the termination of your Continuous Service or (B) the Expiration Date;

(b) twelve (12) months after the termination of your Continuous Service due to
your Disability;

(c) eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates;

(d) the Expiration Date indicated in your Grant Notice; or

(e) the day before the tenth (10th) anniversary of the Date of Grant.

If your option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the date of grant of your option and
ending on the day three (3) months before the date of your option’s exercise,
you must be an employee of the Company or an Affiliate, except in the event of
your death or your permanent and total disability, as defined in Section 22(e)
of the Code. The Company has provided for extended exercisability of your option
under certain circumstances for your benefit but cannot guarantee that your
option will necessarily be treated as an Incentive Stock Option if you continue
to provide services to the Company or an Affiliate as a Consultant or Director
after your employment terminates or if you otherwise exercise your option more
than three (3) months after the date your employment with the Company or an
Affiliate terminates.

8. EXERCISE.

(a) You may exercise the vested portion of your option during its term by
delivering a Notice of Exercise (in a form designated by the Company) together
with the exercise price to the Secretary of the Company, or to such other person
as the Company may designate, during regular business hours, together with such
additional documents as the Company may then require.

(b) By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (1) the exercise of your option, (2) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (3) the disposition of shares of Common
Stock acquired upon such exercise.

(c) If your option is an Incentive Stock Option, by exercising your option you
agree that you will notify the Company in writing within fifteen (15) days after
the date of any disposition of any of the shares of the Common Stock issued upon
exercise of your option that occurs within two (2) years after the date of your
option grant or within one (1) year after such shares of Common Stock are
transferred upon exercise of your option.



--------------------------------------------------------------------------------

9. TRANSFERABILITY.

(a) Restrictions on Transfer. Your option shall not be transferable except by
will or by the laws of descent and distribution and shall be exercisable during
your lifetime only by you; provided, however, that the Board may, in its sole
discretion, permit you to transfer your option in a manner consistent with
applicable tax and securities laws upon your request.

(b) Domestic Relations Orders. Notwithstanding the foregoing, your option may be
transferred pursuant to a domestic relations order; provided, however, that if
your option is an Incentive Stock Option, your option shall be deemed to be a
Nonstatutory Stock Option as a result of such transfer.

(c) Beneficiary Designation. Notwithstanding the foregoing, you may, by
delivering written notice to the Company, in a form provided by or otherwise
satisfactory to the Company, designate a third party who, in the event of your
death, shall thereafter be entitled to exercise your option.

10. OPTION NOT A SERVICE CONTRACT. Neither the Plan nor this Agreement confer
upon you the right to continue providing services to the Company or an
Affiliate, nor do they interfere in any way with your right or the Company’s
right to terminate your service at any time, with or without cause.

11. WITHHOLDING OBLIGATIONS.

(a) At the time you exercise your option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “cashless exercise” pursuant to
a program developed under Regulation T as promulgated by the Federal Reserve
Board to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.

(b) Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable legal conditions or restrictions,
the Company may withhold from fully vested shares of Common Stock otherwise
issuable to you upon the exercise of your option a number of whole shares of
Common Stock having a Fair Market Value, determined by the Company as of the
date of exercise, not in excess of the minimum amount of tax required to be
withheld by law (or such lower amount as may be necessary to avoid variable
award accounting). If the date of determination of any tax withholding
obligation is deferred to a date later than the date of exercise of your option,
share withholding pursuant to the preceding sentence shall not be permitted
unless you make a proper and timely election under Section 83(b) of the Code,
covering the aggregate number of shares of Common Stock acquired upon such
exercise with respect to which such determination is otherwise deferred, to
accelerate the determination of such tax withholding obligation to the date of
exercise of your option. Notwithstanding the filing of such election, shares of
Common Stock shall be withheld solely from fully vested shares of Common Stock
determined as of the date of exercise of your option that are otherwise issuable
to you upon such exercise. Any adverse consequences to you arising in connection
with such share withholding procedure shall be your sole responsibility.



--------------------------------------------------------------------------------

(c) You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your option when desired even though your option is vested, and the
Company shall have no obligation to issue a certificate for such shares of
Common Stock or release such shares of Common Stock from any escrow provided for
herein unless such obligations are satisfied.

12. NOTICES. Any notices provided for in your option or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by mail by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.

13. GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control.